Citation Nr: 0203869	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  97-05 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for heart disease due to 
exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



REMAND

The veteran had active service from January 1951 to January 
1953.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon, in which it 
denied service connection for heart disease due to exposure 
to ionizing radiation.  The veteran testified at a hearing at 
the RO before the undersigned Member of the Board in June 
1997.  In a decision dated in September 1997, the Board 
denied other claims and remanded the issue of entitlement to 
service connection for heart disease due to exposure to 
ionizing radiation to the RO for additional development.  The 
case is now before the Board for further appellate 
consideration.  

The veteran contends that his heart disease is due to 
exposure to ionizing radiation in service, and he has 
presented competent scientific evidence that heart disease 
may be induced by ionizing radiation.  In conjunction with 
the Board's prior remand, the RO, in a November 2000 letter, 
requested that the Defense Threat Reduction Agency (DTRA) 
provide an updated radiation dose assessment for the veteran, 
including a dose estimate for the heart and coronary 
arteries.  In a letter to the RO dated in February 2001, DTRA 
reported that historical records confirmed that the veteran 
was present at Operation BUSTER-JANGE, an atmospheric nuclear 
test series conducted at the Nevada Test Site during 1951.  
DTRA noted that the veteran was assigned to "A" Company, 
231st Engineer Construction Battalion at that time.  With its 
letter, DTRA enclosed a copy of the unit history for the 
231st Engineer Combat Battalion.  In its letter, DTRA stated 
that a search of dosimetry data revealed no record of 
radiation exposure for the veteran but that a scientific dose 
reconstruction indicated that he would have received a 
probable dose of 2.78 rem gamma.  DTRA further stated that a 
reconstruction report titled Low Level Internal Dose Screen - 
CONUS Tests (DNA-TR-85-317) addressed the internal exposure 
of the veteran's unit based on unit activities.  DTRA said 
that application of the report's methodology to the 
heart/coronary arteries indicated that the veteran's (50-
year) committed dose equivalent was 0.2 rem.  

Morning reports show that the veteran was in Company A of the 
231st Engineer Combat Battalion.  The unit history for the 
231st Engineer Combat Battalion provided by DTRA states that 
three days before a shot, the battalion was responsible for 
setting up equipment displays so that observers could witness 
the effects of a nuclear detonation on selected items of 
military equipment.  After the shot, the engineers were 
responsible for clearing the debris and damaged equipment.  
The unit history discusses troop training and indoctrination 
exercises conducted at shots DOG, SUGAR and UNCLE.  It does 
not, however, specifically describe the activities and 
location of Company A throughout the BUSTER-JANGLE series.  

Throughout the appeal, the veteran has emphasized that his 
company, Company A, was stationed in a forward area 
throughout BUSTER-JANGLE, and he maintains that because of 
his location and activities he was exposed to more radiation, 
both externally and internally, than is reflected by the DTRA 
dose estimates.  He, in effect, asserts that the unit history 
relied on by DTRA does not include a report of all of his 
company's activities.  In support of his position, he has 
submitted statements from fellow servicemen who corroborate 
his contentions that the unit history furnished by DTRA does 
not provide a full description of Company A's location and 
activities.  He has also submitted a copy of a September 2000 
article that discusses the construction of Camp Desert Rock 
by the 231st Engineer Combat Battalion and its presence at 
the BUSTER-JANGLE test series.  The author describes the 
article as one of a series of historical articles published 
as part of the observance of the 50th anniversary of the 
Nevada Test Site.  The article includes a diagram that shows 
the 231st Engineer Combat Battalion located at Camp Dessert 
Rock and shows the Company A bivouac area relative to the 
shot locations, airstrip, control point, Camp Mercury and 
Camp Desert Rock.  The location of the Company A bivouac area 
shown in the diagram is in a forward area consistent with the 
descriptions provided by the veteran and fellow servicemen.  

For atmospheric nuclear weapons test participation claims, 
38 C.F.R. § 3.311(a)(4) provides that if military records do 
not establish presence at or absence from a site at which 
exposure to radiation is claimed to have occurred, the 
veteran's presence at the site will be conceded, and the 
veteran may not be required to produce evidence 
substantiating exposure if the information in the veteran's 
service records or other records maintained by the Department 
of Defense is consistent with the claim that the veteran was 
present where and when the claimed exposure occurred.  In 
this case, the veteran contends he and others of his company 
were stationed in a forward area throughout the BUSTER-JANGLE 
series and that they participated in placing items at 
designated positions around ground zero for each shot and 
participated in clearing debris and damaged equipment after 
each shot.  He contends that Company A's activities in this 
regard and its forward bivouac area location were not limited 
to shots DOG, SUGAR, and UNCLE.  Morning reports and the 
battalion history do not establish the veteran's presence at 
or absence from the Company A bivouac area.  As the 
battalion's activities were consistent with the veteran's 
presence in the Company A bivouac area as described by the 
veteran and his fellow servicemen, the veteran's presence 
there and their activities as claimed throughout the period 
from September 14, 1951, through December 5, 1951, will be 
conceded.  

In view of the foregoing, the claim must be remanded so that 
a new radiation dose estimate for the heart/coronary arteries 
may be obtained by the RO.  

The veteran also maintains, through a written statement by 
William J. Brady, that parameters employed in the methodology 
used by DTRA to obtain an internal radiation dose for the 
heart/coronary arteries result in unrealistically low 
calculated internal doses.  In this regard, DTRA has stated 
that it used the methodology of a reconstruction report 
titled Low Level Internal Dose Screen - CONUS Tests (DNA-TR-
317) (dated in December 1986) to calculate the radiation dose 
for the veteran's heart/coronary arteries.  In a written 
presentation to the U.S. Senate Veterans Affairs Committee, 
Mr. Brady discussed the internal dose screen report used by 
DTRA and stated that parameters for the dose screen 
calculations were set at artificially low levels.  He 
observed that the breathing rate used in the internal dose 
screen report was 1.3 cubic meters per hour and that this was 
a light exertion rate as used for a laboratory worker example 
in the National Council on Radiation Protection and 
Measurements Report 125, Deposition, Retention and Dosimetry 
of Radioactive Substances, February 1997.  He noted that the 
same source indicated that a heavy exertion rate is 3.6 cubic 
meters per hour and advised that a more reasonable breathing 
rate for marching or maneuvering troops was 2.4 cubic meters 
per hour.  He said that this alone would result in almost 
doubling calculated internal doses.  

Mr. Brady also pointed out that the internal dose screen used 
one part in 100,000 of radioactivity on the ground being 
resuspended to be breathed by observers and maneuver troops 
touring display areas after a shot, on foot or inside 
vehicles, ground assaults, trucking etc.  He pointed out that 
for a 1953 shot at Frenchman Flat on the Nevada Test Site the 
internal dose screen used one part in 100 of radioactivity 
resuspeded for troops because there was of a dust storm on 
Frenchman Flat at the time.  He stated that the total 
resuspension factor should be 1.25 parts resuspended per 100 
parts radioactivity on the ground for all tests.  He 
explained that this reflects that the blast wave and winds 
accompanying it after an atmospheric detonation at the Nevada 
Test Sited resuspended much more dust than a simple dust 
storm.  He stated that this resuspension factor for all tests 
would increase calculated internal doses by more than 1,000 
times in addition to the doubling based on the use of 
increased breathing rates.  

In his April 1998 written statement to the U.S. Senate 
Veterans Affairs Committee, Mr. Brady described himself as a 
health physicist specializing in personnel radiation 
dosimetry and stated that he had been responsible for 
radiation dosimetry at the Nevada Test Site and designed the 
film badge dosimeter worn for 26 years at the Nevada Test 
Site.  He stated that he also helped institute a dosimetry 
research project for the Department of Energy and attended 
nearly all of the Nuclear Test Personnel Review meetings, 
usually monthly, over a period of 12 years.  It appears that 
acceptance of the statements by Mr. Brady concerning values 
for breathing rates and resuspension factors would result in 
a substantially higher value than the 50-year committed dose 
equivalent of 0.2 rem calculated by DTRA for internal 
radiation exposure to the veteran's heart/coronary arteries.  

The Board notes that under the provisions of 38 C.F.R. 
§ 3.311(a)(3) when it is necessary to reconcile a material 
difference between a radiation dose estimate submitted by a 
credible source by or on behalf of a veteran and a dose 
estimate derived from official military records, the 
estimates and supporting documentation are to be referred to 
an independent expert for preparation of a separate radiation 
dose estimate for consideration in adjudication of the claim.  
As the veteran, in his argument and submission of Mr. Brady's 
statement, may be attempting to submit a radiation dose 
estimate, he should be informed that under 38 C.F.R. 
§ 3.311(a)(3) a dose estimate submitted by or on behalf of a 
claimant shall be considered to be from a "credible source" 
if it is prepared by a person or persons certified by an 
appropriate professional body in the field of health physics, 
nuclear medicine or radiology and the dose estimate is based 
on analysis of the facts and circumstances of the particular 
claim.  The same regulation provides that the difference 
between the claimant's estimate and dose data derived from 
official military records shall ordinarily be considered 
material if one estimate is at least double the other 
estimate.  The RO should inform the veteran of the provisions 
of 38 C.F.R. § 3.311(a)(3) and advise him any additional 
information he must provide to be considered to have 
submitted a radiation dose estimate from a "credible 
source" for VA purposes.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
inform him of the provisions of 38 C.F.R. 
§ 3.311, to include 38 C.F.R. 
§ 3.311(a)(3) pertaining to submission of 
a radiation dose estimate by or on behalf 
of a claimant.  The RO should advise the 
veteran of information he must provide to 
be considered to have submitted a 
radiation dose estimate from a "credible 
source" for VA purposes.  The RO should 
invite the veteran to submit a radiation 
dose estimate if he wishes to do so.  

2.  In any event, the RO should request 
that DTRA provide a radiation dose 
estimate for the veteran's heart/coronary 
arteries based on the location and 
activities of Company A of the 231st 
Engineer Combat Battalion throughout the 
entire period of the BUSTER-JANGLE series 
as described by the veteran and 2 other 
servicemen in his battalion.  This is to 
include consideration of their 
descriptions of activities of Company A 
with respect to all shots, that is, shots 
ABLE, BAKER, CHARLIE and EASY as well as 
the shots that were part of Exercises 
Desert Rock I, II and III, that is, shots 
DOG, SUGAR and UNCLE.  The RO should 
provide DTRA with copies of the statements 
from the fellow servicemen who discuss 
Company A, that is, the April 1992 
statement from M.W.B. to the widow of 
another veteran (who was also in Company 
A) and the July 1993 statement from R.J.S.  
In addition, the RO should provide DTRA 
with a copy of the veteran's VA Forms 21-
4138 dated in March 1980 and November 2000 
as well as a copy of the September 2000 
article concerning Camp Desert Rock and 
the BUSTER-JANGLE series with its diagram 
showing the location of the Company A 
bivouac area.  DTRA should be requested to 
explain the applicability of the 
reconstruction report titled Low Level 
Internal Dose Screen - CONUS Tests (DNA-
TR-85-317) to the activities of Company A 
as described by the veteran and his fellow 
servicemen as compared with the report's 
applicability to unit activities as 
described in the unit history previously 
relied upon by DTRA.  If DTRA uses the 
internal dose screen report methodology to 
calculate exposure for the veteran's 
heart/coronary arteries, it should specify 
the breathing rates and resuspension 
factors used and explain the rationale for 
the values used with reference to the 
servicemen's assertions concerning their 
level of physical activity and prevailing 
conditions, such as the statement that one 
of the end tents of Company A was blown 
down by concussion from one of the shots.  

3.  After a new radiation dose estimate 
for the heart/coronary arteries has been 
obtained from DTRA, the RO should proceed 
with appropriate action to further develop 
the veteran's claim pursuant to the 
provisions of 38 C.F.R. § 3.311, to 
include consideration of any dose estimate 
submitted by or on behalf of the veteran.  

3.  The RO must then review the claims 
file and ensure that all requested 
development has been completed.  The RO 
must also ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) has been fully complied with 
and satisfied.  See also 66 Fed. Reg. 
45620-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).  

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence, including all evidence added to 
the record since the last SSOC.  The SSOC 
should also contain notice of the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




